          Case 2:19-cr-00145-JAK Document 207 Filed 10/30/20 Page 1 of 1 Page ID #:797
                                                   United States District Court
                                                      Central District of California           Cristina M. Squieri Bullock
                                                       Office of the Clerk                     Chief Deputy of Administration
                                                                                               350 West 1st Street, Suite 4311
                                                                                                   Los Angeles, CA 90012

                    Kiry K. Gray                                                                     Sara Tse Soo Hoo
       District Court Executive / Clerk of Court                                                 Chief Deputy of Operations
            350 West 1st Street, Suite 4311                                                  255 East Temple Street, Suite TS-134
                Los Angeles, CA 90012                                                              Los Angeles, CA 90012


                                                           October 30, 2020

Clerk, United States District Court

      Eastern     District of       California

501 I Street, Room 4-200
Sacramento, CA 95814-7300


Re:       Transfer of Our Case No. 2:19-CR-00145-JAK-2
          Assigned Your Case No.
          Case Title: United States of America v. Quang Thieu Cao

Dear Sir/Madam:
        Enclosed are the original and one copy of Probation Form 22, Transfer of Jurisdiction, in the above-entitled
        matter, which has been approved by this court. Please present to your court for approval.
        Upon approval, please return the original to this office and we will send you the necessary documents from
        our file. If you assign a case number at this time, please enter the number where indicated above, and return a
        copy of this letter as well.


        Transfer of probationary jurisdiction to your district having been approved in the above-entitled matter,
        enclosed are the certified copies of: 1) indictment/information, and 2) judgment and probationary order.
        Please acknowledge receipt of these documents on the copy of this letter and return to this district.
                                                                Sincerely,

                                                                Clerk, U.S. District Court


                                                                By /s/ J. Lam (Jenny_Lam@cacd.uscourts.gov)
                                                                   Deputy Clerk

cc:       Probation Office, Central District of California
          Probation Office, Transferee District

                                                     Acknowledgment of Receipt

Receipt is hereby acknowledged of the enclosures referred to above.

                                                                Clerk, U.S. District Court


                                                                By
Date                                                                 Deputy Clerk
CR-22 (05/18)                               TRANSMITTAL LETTER - PROBATION TRANSFER OUT
